DUCKER, JUDGE:
Claimant, Roy W. Powers, of South Charleston, West Virginia, an employee of respondent, alleges damages to his automobile in the amount of $298.40, caused by his car having been struck by a large rock which was blasted out in work being done by the respondent in clearing a ditch line at the respondent’s field office in South Charleston on April 7, 1971.
The facts are stipulated to the effect that the claimant had parked his automobile in the area designated by the respondent for the parking of cars of respondent’s employees working on State Secondary Route 12, and while respondent was engaged in clearing a ditch line at said place respondent detonated an explosive charge *85which projected a rock which struck claimant’s car resulting in damage thereto in the amount of $131.32.
As the action of the respondent’s employees was the direct cause of the damage, there being no fault on the part of the claimant, the claimant is entitled to. be reimbursed for such damage, and we accordingly award him $131.32.
Award of $131.32.